EXHIBIT 10(C)
 

 
Jeff Ceccarelli, as Corporate Senior Vice President, Service Delivery and
Operations of Sierra Pacific Resources and President of Sierra Pacific Power
Company has no formal offer letter or contract for employment with Sierra
Pacific Resources or Sierra Pacific Power Company.  However, Mr. Ceccarelli was
verbally communicated his salary, benefits and employment arrangement.  The
annual salary communicated to Mr. Ceccarelli was $350,000.  Additionally, Mr.
Ceccarelli is eligible for an annual cash incentive, Short Term Incentive
Program (STIP), of 50% (target) of his base salary.  Actual payout may vary from
0% to 150% of target.  Mr. Ceccarelli’s long term incentive plan is targeted at
86% of his base salary. Mr. Ceccarelli is eligible to participate in SPR’s
Supplemental Executive Retirement Plan.  Mr. Ceccarelli is also eligible for all
regular employee benefits including a 401K plan that matches employee
contributions dollar for dollar up to 6% and SPR’s Deferred Compensation Plan,
medical benefits and paid time off.  He will also receive a perquisite allowance
of $15,000 to cover such expenses as a car, tax preparation and club
memberships.  Furthermore, Mr. Ceccarelli was offered a housing allowance for
$42,000 to maintain a home in Las Vegas.

